DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 67-96 are pending and examined in the following Office action. 

Claim Rejections that are Withdrawn
The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 67-96 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 8697359) which claims priority to provisional application 61/736,527 filed on 12/12/2012  and providional application 61/842,322 filed on 07/02/2013 in view of Gordon-Kamm et al (US 20110165679).
Support in the provisionals of Zhang: 

The following teachings are taken from the ‘527 provisional of Zhang: 
Zhang teaches providing guide RNA and Cas9 to generate transgenic plants to modify the coding sequence of target polynucleotide in a eukaryotic cell by allowing a CRISPR complex, said complex comprising a guide sequence and Cas9 to bind to the target polynucleotide to generate a double-strand break. See paragraph 0079, 0080, 0129, and 0004. 
Zhang teaches that the invention provides a vector comprising both the guide sequence and the CRISPR enzyme sequence operably linked to a promoter sequence that is functional within a eukaryotic cell. See paragraph 0004. A vector would have been understood by those of ordinary skill in the art as a nucleotide sequence that encodes the corresponding guide RNA and Cas9 polypeptide. 
Zhang also teaches known methods, such as surveyor nuclease assays, for the identification of Cas9 insertions and deletions. See paragraph 00175. 

	Zhang teaches a Cas9 endonuclease operably linked to a nuclear targeting signal and a nuclear localization signal. See paragraph 00170. 
	Zhang teaches a method further comprising repairing the cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide, wherein said repair results in a mutation comprising an insertion deletion, or substitution of one or more nucleotides of said target polynucleotide. See paragraph 0011. 
	Zhang also teaches donor polynucleotides that is a coding sequence. See paragraphs 0094 and 0095. 

The following is taken from the ‘322 provisional of Zhang: 
Zhang teaches methods of engineering plants (micro-algae) using Cas9 to target and manipulate plant genes. See Example 7. 
Zhang teaches that their invention further provides plant cells produced as a result of CRISPR/Cas9 modification. See paragraphs 0014, 0082, and 0089-0091. 
Zhang teaches that CRISPR-Cas systems will perform efficient and cost effective gene editing and manipulation for improved production and enhanced traits of crops. See paragraph 0094. Zhang contemplates using CRISPR/Cas9 to induce mutations that will improve plant breeding programs. See paragraph 0095. 

Zhang teaches agrobacterium-mediated plant transformation. See paragraph 0094. 

Rejection based on US 8697359
The amended claims are drawn to a method for modifying a coding sequence in the genome of a maize and soybean cell, the methods comprising providing said cells a guide RNA and a nucleotide sequence encoding a nuclear targeting signal, a nuclear localization signal, and a Cas9 endonuclease, wherein said guide RNA and Cas9 endonuclease form a complex that enables the Cas9 endonuclease to introduce a double strand break (DSB) at the coding sequence; incubating the maize and soybean cell at a temperature less than about 37 degrees Celsius such that the maize and soybean cell are viable and does not exhibit toxicity due to off-target nuclease activity of the Cas9-guide RNA complex; obtaining plants from the cells, wherein said plants comprise the nucleotide deletion; and identifying the presence of the modification of the target site in at least one soybean plant cell.  
The claims require that the guide RNA is introduced via particle bombardment. The claims require that the Cas9 endonuclease is plant-optimized and operably linked to a nuclear targeting signal and a nuclear localization signal. 
The claims require the method to further comprise providing to said maize or soybean cell a polynucleotide modification template, wherein the polynucleotide modification template comprises at least one nucleotide modification as compared to the polynucleotide sequence of the target site. The polynucleotide modification template is also a donor DNA. 

	Zhang teaches codon optimization for expression in the eukaryotic cell. See claim 5. 
	Zhang teaches that Cas9 endonuclease operably linked to a nuclear localization signal. See claim 3. 
	Zhang teaches that the target polynucleotide can be a sequence coding a gene product. See col. 28, second full paragraph. 
	Zhang teaches providing a modification template at the target site. See col. 7, first full paragraph. The modification template is also a donor DNA. 
	Zhang teaches eukaryotic cells comprising double strand breaks. See Example 1. 

Gordon-Kamm teaches particle bombardment of maize plant cells, selecting for transgenic events, and regenerating plants from the culture medium. See paragraphs 0170-0171. 
Gordon-Kamm also teaches that methods of particle bombardment for soybean were known in the art. See paragraph 0096. 
Gordon-Kamm teaches a method of modifying a target site of a plant cell by introducing a heterologous nucleic acid sequence and a subsequent method of identifying plant cells comprising a modified target site and regenerating a plant having the modified target site. See claims 1 and 20. 
Gordon-Kamm teaches that plants that can be transformed include soybean and maize. See paragraph 0130. 
Gordon-Kamm contemplates codon optimizing an introduced nuclease in plants. See paragraph 0216. See also paragraph 0034. Gordon-Kamm teaches that codon optimization is known to enhance gene expression in a cellular host. See paragraph 0104.  
Gordon-Kamm teaches embryo incubation for 3 days at 20℃ followed by a four day incubation at 28°C. See Example 2. 
Gordon-Kamm also teaches that methods of gene silencing are known in the art, including RNA interference. See paragraph 0017; See also paragraph 0145. The ordinary artisan would have understood that RNA interference requires the introduction of dsRNA, such as hairpin RNAs. 

With respect to the phrase such that the maize or soybean cell is viable and does not exhibit toxicity due to off-target nuclease activity of the Cas9-guide RNA complex, the Examiner contends that this is the result that would naturally flow from the teaching of the prior art to incubate transformed plants at 20-28 degrees Celsius. 

Response to Arguments:
	Applicant argues that Zhang does not teach the Applicant’s invention. Applicant asserts that the Examiner has merely provided a laundry list of phrases/terms that allegedly show “teaching” is not the appropriate legal standard for obviousness. See page 6 of the remarks.
	This argument is not found persuasive because patents are relevant as prior art for all they contain. From MPEP 2123: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.” 

	Applicant asserts that the Office action fails to rebut Applicant’s arguments presented earlier and does not present any rational basis to show why or how non-CRISPR based transformation systems would serve as the basis for a CRISPR-Cas based invention. See page 6 of the remarks.
This argument is not found persuasive because the obviousness inquiry does not require the stringency asserted by Applicant. The obviousness inquiry only requires that the prior art be “either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned.” In the instant case, a case that requires transformation of maize plants with a heterologous protein and nucleic acid, it is completely logical that the Gordon-Kamm reference is applied. Gordon-Kamm demonstrates the knowledge the ordinary artisan possesses with respect to the creation of transgenic plants and the introduction of RNA into said plants. The rejection is explicit as to why Gordon-Kamm is applied.  
“Gordon-Kamm teaches particle bombardment of maize plant cells, selecting for transgenic events, and regenerating plants from the culture medium. See paragraphs 0170-0171. 

Gordon-Kamm teaches a method of modifying a target site of a plant cell by introducing a heterologous nucleic acid sequence and a subsequent method of identifying plant cells comprising a modified target site and regenerating a plant having the modified target site. See claims 1 and 20. 
Gordon-Kamm teaches that plants that can be transformed include soybean and maize. See paragraph 0130. 
Gordon-Kamm contemplates codon optimizing an introduced nuclease in plants. See paragraph 0216. See also paragraph 0034. Gordon-Kamm teaches that codon optimization is known to enhance gene expression in a cellular host. See paragraph 0104.  
Gordon-Kamm teaches embryo incubation for 3 days at 20℃ followed by a four day incubation at 28°C. See Example 2. 
Gordon-Kamm also teaches that methods of gene silencing are known in the art, including RNA interference. See paragraph 0017; See also paragraph 0145. The ordinary artisan would have understood that RNA interference requires the introduction of dsRNA, such as hairpin RNAs.”

Applicant argues that Zhang’s Example 7 does not teach methods of engineering plants. Applicant argues that Zhang “mentions plants” and that does not mean that Zhang teaches let alone provides an enabling disclosure with a reasonable expectation of success. See page 8 of the response. 

The obviousness inquiry does not require the production of data. MPEP 2143, cited above, only requires teaching, suggestion, or motivation. Contrary to Applicant’s argument herein, obviousness does not require teaching, suggestion, motivation, and data. 

Applicant asserts that Gordon-Kamm’s teachings are not directly relevant for the instant invention. Applicant asserts that the Office Action fails to provide for a reasonable expectation of success. Applicant argues that the Examiner fails to mention any targeted RNA-guided nuclease and the transformation conditions mentioned were for routine transformation and does not provide the reasonable expectation of success for the claimed invention. Applicant asserts that RNA interference is irrelevant to the claimed invention because CRISPR/Cas is a targeted mutagenesis approach. See page 9 of the remarks. 
This argument remains unpersuasive for the reasons previously set forth in the non-final rejection. As an initial matter, Gordon-Kamm’s teachings are highly relevant to the instant invention. The combination of Zhang in view of Gordon-Kamm provide for a reasonable expectation of success. 
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Thus, Applicant’s argument regarding relevance is not persuasive. 
With respect to Applicant’s argument that RNA interference is not relevant, the rejection explains the relevance of methods utilizing the technique known as RNA interference as the following: “The ordinary artisan would have understood that RNA interference requires the introduction of dsRNA, such as hairpin RNAs.” Also: “Gordon-Kamm demonstrates that the ordinary artisan would have been able to introduce RNA, such as a guide RNA, into a plant, as well as nucleic acid sequences encoding proteins.” Applicant is reminded that their invention requires two components: a nucleic acid encoding a Cas9 endonuclease and a guide RNA with a foldback structure. Gordon-Kamm provides evidence, in combination with Zhang, that nucleic acids encoding proteins can be introduced into plants and that RNAs with a hybridization structure can also be introduced into plants. The state of the art at the time the invention was effectively filed provides a reasonable expectation of success modifying a target site in maize using the combined teachings of Zhang and Gordon-Kamm. 
Applicant cites MPEP 2143.02 for its statement that “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art 
This argument is not found persuasive because, as an initial matter, it is unclear how this rebuts statement in the MPEP rebuts the argument that data is not required to sustain a conclusion of obviousness. In fact, this citation fails to impact the Examiner’s position that obviousness does not require data. In other words, Zhang does not need to provide data in order to be probative of obviousness. Furthermore, the MPEP defines what is intended by a reasonable expectation of success. 
Finally, the rejection states why one of ordinary skill in the art would have had a reasonable expectation of success. “One of ordinary skill in the art would have had a reasonable expectation of success because Zhang expressly suggests creating transgenic plants for genome modification, because Zhang also demonstrates successful adaptation of a prokaryotic genome modification system in another eukaryotic cell, and because Gordon-Kamm demonstrates that the making of transgenic plants from transformed cells is routine in the art.”
To address Applicant’s citation of 2143.02, the Examiner notes that the function of Cas9 would have been expected to be unchanged in maize from the eukaryotic cell that is reduced to practice in Zhang. The guide RNA would have also been reasonably expected to function in maize. The reason for the retained function is because the CRISPR/Cas9 system is a prokaryotic system that was shown to remain functional in a eukaryotic cell. It is noted that maize is a eukaryotic cell. Thus, the MPEP supports the Examiner’s position in that the combined elements 

Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662